AFFIRM; and Opinion Filed July 25, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00863-CV

                   EMERALD WACO INVESTMENTS, LTD., Appellant

                                                V.

                       DAVID RANDOLPH PETREE, RPLS, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04276

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                 Opinion by Justice Lang-Miers
       In two issues, appellant Emerald Waco Investments, Ltd. argues that the trial court

abused its discretion by dismissing appellant’s petition for failure to comply with the certificate

of merit filing requirement in civil practice and remedies code section 150.002. Because all

dispositive issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a),

47.4. We affirm.

                                         BACKGROUND

       Appellant sued appellee David Randolph Petree, RPLS, claiming that he was negligent

and breached their contract. Appellee is a registered professional land surveyor and the claims

arise out of a topographical survey that appellee prepared for appellant. Appellant filed the

original petition on April 15, 2015, which is the two-year anniversary of the date on the survey,
April 15, 2013. In the original petition, appellant stated, “Plaintiff will file a certificate of merit

in conjunction with this suit.” Appellant did not otherwise mention the certificate of merit in its

original petition.

        Twenty-two days later, appellant filed its first supplement to its original petition. It

included the following language:

                1.     On April 15, 2015, EWI filed the instant lawsuit against Petree
        asserting claims of negligence and breach of contract in connection with Petree’s
        survey services. Petree is a Registered Professional Land Surveyor. Thus, TEXAS
        CIVIL PRACTICE[] AND REMEDIES CODE §[ ]150.002 required EWI’s petition to
        include an affidavit of a similarly licensed professional setting forth acts or
        omissions supporting the merits of EWI’s claims (an “Affidavit of Merit”).
        Alternatively, in cases in which the statute of limitations will expire within ten
        (10) days of the filing, the Affidavit of Merit may be filed by filing a
        supplemental pleading within thirty (30) days of the original filing. TEX. CIV.
        P[RAC]. & REM. CODE ANN. §[ ]150.002(c).

                2.      EWI filed the instant lawsuit on April 15, 2015, without an
        Affidavit of Merit because of concerns that the statute of limitations on EWI’s
        negligence claim might expire before the Affidavit of Merit could be obtained—
        the survey was dated April 15, 2013. Therefore, in compliance with TEXAS CIVIL
        PRACTICE AND REMEDIES CODE §[ ]150.002, EWI files this First Supplement to its
        Original Petition to include its Affidavit of Merit. A true and correct copy of the
        Affidavit of Merit [p]ursuant to C.P.R.C. § 150.002 is attached hereto as Exhibit
        “A.”

An Affidavit of Merit was attached to the supplemental petition.

        Appellee filed a motion to dismiss in which he argued that “no certificate of merit is

attached to the Plaintiff’s Original Petition as required by Texas law.” Appellee stated that there

“is a provision in the statute which indicates that the contemporaneous filing requirement is

modified if limitations ‘will expire within 10 days of the date of filing’ and the exemption is

specifically called to the attention of the Court.” Appellee argued that the exemption “is not

applicable in this instance” for various reasons, including that the “application of the ‘good

cause’ exemption is not specifically addressed in the Plaintiff’s Original Petition filed on April

15, 2015.” Appellee requested dismissal of appellant’s “cause of action against Defendant

                                                 –2–
Petree with prejudice.” 1 In response, appellant argued that it did not have to allege in the

Plaintiff’s Original Petition that “the affidavit could not be filed contemporaneously due to time

constraints” and “every Texas case has decided this exact question contrary to” appellee’s

position.

           The trial court granted appellee’s motion to dismiss. Appellant then filed this appeal.

                     STANDARD OF REVIEW AND RULES OF STATUTORY CONSTRUCTION

           Generally, we review the trial court’s grant of a motion to dismiss under chapter 150 of

the civil practice and remedies code under an abuse of discretion standard. Belvedere Condos. at

State Thomas, Inc. v. Meeks Design Grp., Inc., 329 S.W.3d 219, 220 (Tex. App.—Dallas 2010,

no pet.).        However, appellant’s arguments concerning section 150.002(c) are questions of

statutory construction and application, which we review de novo. See DHM Design v. Morzak,

No. 05-15-00103-CV, 2015 WL 3823942, at *2 (Tex. App—Dallas June 19, 2015, pet. filed)

(mem. op.); Belvedere, 329 S.W.3d at 220. Once we determine the proper construction of the

statute, we then determine whether the trial court abused its discretion in applying the statute.

Palladium Bldg. Co. v. Nortex Found. Designs, Inc., 165 S.W.3d 430, 436 (Tex. App.—Fort

Worth 2005, no pet.).

           When we interpret a statute, our goal is to ascertain and effectuate the legislature’s intent.

TIC N. Cent. Dallas 3, L.L.C. v. Envirobusiness, Inc., 463 S.W.3d 71, 76 (Tex. App.—Dallas

2014, pet. denied).               We consider the plain meaning of the text as the best expression of

legislative intent unless a different meaning is apparent from the context or the plain meaning

yields absurd or nonsensical results. Id. We consider statutes as a whole rather than by their

isolated provisions and “endeavor to read the statute contextually, giving effect to every word,

clause, and sentence.” Id. (quoting In re Office of Attorney Gen., 422 S.W.3d 623, 629 (Tex.

   1
       Appellee also filed a first supplement to his motion to dismiss.



                                                                          –3–
2013) (orig. proceeding)). In addition, in construing a statute, we may consider—among other

matters—the object that the legislature sought to accomplish and the consequences of a

particular interpretation. TEX. GOV’T CODE ANN. § 311.023 (West 2013); see Jennings, Hackler

& Partners, Inc. v. N. Tex. Mun. Water Dist., 471 S.W.3d 577, 580 (Tex. App.—Dallas 2015,

pet. filed).

                                        SECTION 150.002

        Section 150.002 of the civil practice and remedies code states the requirement for a

certificate of merit in any action “for damages arising out of the provision of professional

services by a licensed or registered professional.” See TEX. CIV. PRAC. & REM. CODE ANN.

§§ 150.002 (West 2011). This requirement applies to lawsuits against registered professional

land surveyors.   Id.     The certificate must be in the form of an affidavit of a third-party

professional and support the plaintiff’s theory of recovery. Id. § 150.002(a), (b); see DHM, 2015
WL 3823942, at *2. “[T]he purpose of the certificate of merit is to provide a basis for the trial

court to conclude that the plaintiff’s claims have merit.” Morrison Seifert Murphy, Inc. v. Zion,

384 S.W.3d 421, 425 (Tex. App.—Dallas 2012, no pet.) (quoting Criterium-Farrell Eng’rs v.

Owens, 248 S.W.3d 395, 399 (Tex. App.—Beaumont 2008, no pet.)). “The plaintiff’s failure to

file the affidavit in accordance with” section 150.002 “shall result in dismissal of the complaint

against the defendant.” TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(e). “This dismissal may

be with prejudice.” Id.

                    EXTENSION OF TIME TO FILE CERTIFICATE OF MERIT

        Section 150.002 requires that the plaintiff file the certificate of merit “with the

complaint” in an action for damages arising out of the provision of professional services by a

licensed or registered professional and refers to this requirement as “[t]he contemporaneous

filing requirement.” Id. § 150.002(a), (c). It is undisputed that appellant was required to file a

                                               –4–
certificate of merit in connection with this lawsuit and that it did not file the certificate with its

original petition. But appellant contends that it satisfied the requirements of section 150.002(c), 2

which provides:

           (c)     The contemporaneous filing requirement of Subsection (a) shall not apply
           to any case in which the period of limitation will expire within 10 days of the date
           of filing and, because of such time constraints, the plaintiff has alleged that an
           affidavit of a third-party licensed architect, licensed professional engineer,
           registered landscape architect, or registered professional land surveyor could not
           be prepared. In such cases, the plaintiff shall have 30 days after the filing of the
           complaint to supplement the pleadings with the affidavit. The trial court may, on
           motion, after hearing and for good cause, extend such time as it shall determine
           justice requires.

Id. § 150.002(c).

                                                                Arguments

           Appellant argues that the trial court abused its discretion when it granted appellee’s

motion to dismiss because what it filed satisfied the requirements of section 150.002(c).

Appellant argues that “[t]he plain language of the statute does not require the invocation to be in

the first-filed pleading nor has any court so held.” In addition, appellant argues that, even if

section 150.002(c) requires that the time constraint allegation be in the first-filed petition,

appellant satisfied that requirement in its original petition by stating that appellant “will file a

certificate of merit in conjunction with this suit” and filing on the two-year anniversary of the

survey date when the petition included a claim with a two-year statute of limitation.

           Appellee argues that appellant did not satisfy the requirements of section 150.002(c)

because it did not allege in the first-filed petition that an affidavit of a third-party professional

could not be prepared because of time constraints imposed by the period of limitations. He

argues that filing the certificate of merit late with a supplemental pleading filed within thirty


     2
       Because our disposition on this question is dispositive, we do not consider appellant’s other arguments that it satisfied the requirements of
section 150.002.



                                                                       –5–
days of the original filing did not satisfy the requirements of section 150.002(c). He also argues

that cases from the Texas Supreme Court and this Court support his position. See Crosstex

Energy Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 390–91 (Tex. 2014); DHM, 2015 WL
3823942, at *3–4.

                                                                    Analysis

           Appellant argues that section 150.002(c) did not require it to make the limitations

allegation in its original petition in order to trigger the thirty-day extension to file its certificate

of merit. It relies on Epco Holdings, Inc. v. Chicago Bridge & Iron Co., 352 S.W.3d 265, 270–

73 (Tex. App.—Houston [14th Dist.] 2011, pet. dism’d), and Nangia v. Taylor, 338 S.W.3d 768,

772 (Tex. App.—Beaumont 2011, no pet.), to support its position. In Epco, the court considered

whether the plaintiffs were required to make this allegation in the first-filed pleading. 352
S.W.3d at 270. The plaintiffs did not file a certificate of merit contemporaneously with their

original petition or allege in the petition that they could not prepare a certificate of merit because

of time constraints. Id. at 268. The court held that the statute does not require a plaintiff to make

its time-constraint allegation under subsection (c) in the first-filed petition. Id. at 269. It

concluded that neither the statute’s plain language nor its overall purpose “suggests that this

allegation must be made in the first-filed petition.” Id. at 270. 3

           In Nangia, appellee Taylor did not file a certificate of merit with the first pleading in

which appellant Nangia was a defendant—his second amended petition. 338 S.W.3d at 770. But

within thirty days, Taylor filed a third amended petition with the certificate attached and the third

amended petition explained that his “failure to contemporaneously file the certificate-of-merit

affidavit with the second amended petition was due to a pending limitations deadline.” Id. The

     3
        In the dissent, Justice Frost concluded that the majority’s interpretation of subsection (c) is “facially incongruent with the unambiguous
words of the statute.” Id. at 275 (Frost, J., dissenting). Justice Frost concluded that the “plain language of subsection (c) requires the [limitations
allegation] to be made in the first-filed pleading.” Id. Justice Frost concluded that section 150.002(c) is unambiguous and “susceptible to only
one reasonable interpretation”: the allegation of an inability to file a certificate of merit “must be made when suit is filed.” Id.at 276–77.



                                                                        –6–
trial court denied Nangia’s motion to dismiss for Taylor’s failure to file a certificate of merit with

the first-filed pleading against Nangia. Id. On appeal, the court concluded that, as the court

“underst[oo]d the statute,” if the plaintiff does not file the certificate of merit with the initial

petition against the professional, then “the affidavit is timely only if, within thirty days of that

initial filing, the plaintiff satisfies the statutory exception.” Id. at 772. The court held that the

trial court did not abuse its discretion in concluding Taylor met the section 150.002 filing

requirement because his amended petition—filed within thirty days of the initial filing against

Nangia—contained the explanation required by section 150.002(c) and the attached certificate of

merit. Id. at 722.

       Appellant argues, based on Epco and Nangia, that it satisfied the requirements of section

150.002(c) by filing the affidavit within thirty days after the initial filing. It contends there is

“no case holding that the exemption must be ‘invoked’ in the original petition.” We disagree and

conclude that two cases that are binding precedent on this Court have decided this issue contrary

to appellant’s position. See Crosstex, 430 S.W.3d at 390; DHM, 2015 WL 3823942, at *3–4.

       In Crosstex, the Supreme Court of Texas interpreted section 150.002, 430 S.W.3d at 389–

91, and concluded, “The first sentence of subsection (c) provides an exception to the

contemporaneous filing requirement, made available when a plaintiff both files within ten days

of the end of the limitations period and alleges that the late filing prevented the preparation of a

certificate of merit.” Id. at 390. In addition, the court held that “the ‘good cause’ exception in

subsection (c) does not stand alone, but rather is contingent upon a plaintiff: (1) filing within ten

days of the expiration of the limitations period; and (2) alleging that such time constraints

prevented the preparation of an affidavit.” Id. at 391.

       In DHM, the plaintiff Morzak filed a certificate of merit with her original petition against

an architecture firm. She later amended her petition to add DHM, a landscape architecture firm,

                                                 –7–
as a defendant. 2015 WL 3823942, at *1. She attached the certificate of merit that she had

previously filed with her original petition—which did not refer to DHM—to her amended

petition. Id. DHM filed a motion to dismiss for failure to file a certificate of merit “specifically

addressing” DHM and DHM’s conduct. Id. In response—more than thirty days after filing her

first amended petition—Morzak filed her second amended petition and attached a new certificate

of merit. Id. In the new certificate, the affiant swore that the first certificate of merit applied to

both DHM and the original defendant, the architecture firm. Id. at *2. The trial court denied the

motion to dismiss and found that “good cause existed” to extend the deadline for filing the

certificate of merit. Id.

        On appeal, one issue this Court considered was whether DHM satisfied the statute’s two

requirements to “meet the good-cause exception for an extension.” Id. We stated that “[w]e

agree that the statute’s provision for an extension has two prerequisites.” Id. We then quoted

section 150.002(c) and emphasized the two prerequisites:

        The contemporaneous filing requirement of Subsection (a) shall not apply to any
        case in which [1] the period of limitation will expire within 10 days of filing and,
        [2] because of such time constraints, the plaintiff has alleged that an affidavit of a
        third-party licensed architect, licensed professional engineer, registered landscape
        architect, or registered professional land surveyor could not be prepared.

Id. at *4 (quoting TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(c) (emphasis added)). And we

stated that the subsection then provides that in “such cases,” the plaintiff receives an automatic

thirty-day extension from the date of filing its petition to supplement its pleadings with the

affidavit. Id. (quoting TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(c)).

        We stated that it was undisputed that Morzak filed her first amended petition (the first

against DHM) within ten days of the expiration of limitations on her claim. Id. But we

concluded that Morzak had not satisfied the second requirement because she “did not allege in

the first amended petition that, because of the approaching expiration of the limitations period,

                                                 –8–
she could not obtain an affidavit in compliance with the statute.” Id. We then stated—citing

Crosstex, 430 S.W.3d at 390—that the “Texas Supreme Court has directed that the exception to

contemporaneous filing is dependent on both filing within ten days of the end of the limitations

period and alleging that the late filing prevented the preparation of the certificate of merit.”

DHM, 2015 WL 3823942, at *4. We concluded, “Absent compliance with both prerequisites,

there is no thirty-day extension.      And absent compliance that would allow the thirty-day

extension, we do not reach the possibility of a further good-cause extension such as the trial

court granted in this case.” Id. We concluded that, as a result, “Morzak did not comply with the

statutory prerequisites for an extension of time to file a sufficient certificate of merit” and

reversed the trial court’s order denying the motion to dismiss. Id.

       Appellant argues that Crosstex and DHM are distinguishable from this case because, in

those cases, “the ‘timing’ of the limitations allegation was not at issue.” It argues that, instead,

those cases concerned whether “there is a stand-alone ‘good cause’ extension or whether good

cause could only be used to extend the automatic thirty (30) day extension.” Appellant also

argues that Crosstex and DHM are factually distinguishable because in those cases, unlike here,

(1) the plaintiff made the limitations allegation under section 150.002(c) after the defendant filed

a motion to dismiss and (2) the plaintiff made the limitations allegation over thirty days after

filing the initial petition against the defendant. It contends that in this case, in contrast, it filed

the certificate of merit within thirty days of filing its original petition and served appellee with

the certificate of merit contemporaneously with the original petition before appellant filed a

motion to dismiss.

       But both the supreme court in Crosstex and this Court in DHM interpreted section

150.002(c) as imposing two requirements in order for a plaintiff to receive the thirty-day

extension for filing a certificate of merit: the plaintiff must file “within ten days of the end of the

                                                 –9–
limitations period and allege[] that the late filing prevented the preparation of a certificate of

merit.” Crosstex, 430 S.W.3d at 390; see DHM, 2015 WL 3823942, at *3–4. And this Court

concluded—contrary to appellant’s position here—that, to qualify for the thirty-day extension

under section 150.002(c), the first pleading filed against a defendant must contain the time

constraints allegation required by section 150.002(c). See DHM, 2015 WL 3823942, at *4.

Based on this binding precedent, we conclude that appellant did not satisfy the requirements of

section 150.002(c) because it did not state in its original petition that the limitations period would

expire within ten days of filing and the resulting time constraints prevented the preparation of an

affidavit. In addition, we conclude that appellant’s statement in its original petition that it will

file a certificate of merit did not satisfy the statute’s requirements. See Crosstex, 430 S.W.3d at

390–91; DHM, 2015 WL 3823942, at *4. As a result, appellant was not entitled to an extension

of time to file its certificate of merit and the trial court did not abuse its discretion by dismissing

appellant’s claims.

                                   DISMISSAL WITH PREJUDICE

       Appellant argues that, even if dismissal was appropriate, the trial court abused its

discretion by dismissing appellant’s claims with prejudice. Appellant states “dismissal with

prejudice is what Defendant sought and both orders [the order granting the motion to dismiss and

the order nunc pro tunc granting the motion to dismiss] purport to grant Defendant’s Motion in

its entirety.” Likewise, appellee refers to the trial court’s order as a dismissal with prejudice.

Appellee argues that appellant produced no evidence to establish that the trial court abused its

discretion in dismissing appellant’s claims with prejudice. He argues that, as a result, it is

presumed that the trial court had adequate evidence before it to justify its ruling.

       The order granting appellee’s motion to dismiss—as amended to correct a clerical

mistake by an order nunc pro tunc—states:

                                                –10–
              On this day came on for consideration Defendant’s Motion to Dismiss (the
       “Motion”). The Court having considered the Motion, Plaintiff’s response thereto,
       any reply, and arguments of counsel, is of the opinion that the Motion has merit
       and should, in all things be GRANTED.

             IT IS THEREFORE, ORDERED, ADJUDGED           AND   DECREED, that Defendant’s
       Motion to Dismiss is hereby GRANTED.

       The parties present arguments as to why the trial court did or did not abuse its discretion

when it dismissed appellant’s claims with prejudice. But the order does not state whether the

trial court dismissed appellant’s claims with or without prejudice. “Where an order does not

state that the case is dismissed with prejudice, it is presumed that the dismissal is without

prejudice.” In re Hughes, 770 S.W.2d 635, 637 (Tex. App.—Houston [1st Dist.] 1989, no writ)

(dismissal due to lack of standing); see Ham v. Stephens, No. 01-15-00036-CV, 2015 WL
6081815, at *3 (Tex. App.—Houston [1st Dist.] Oct. 15, 2015, no pet.) (mem. op); Stone v.

Tolerton, No. 12-08-00127-CV, 2008 WL 5235630, at *3 n.3 (Tex. App.—Tyler Dec. 17, 2008,

no pet.) (mem. op.) (affirming dismissal of inmate’s suit where inmate did not file required

affidavit or declaration relating to previous filings or certified copy of inmate’s trust account

statement but concluding that “[a]lthough the order of dismissal does not state that Stone’s suit is

dismissed with prejudice, it is presumed that the dismissal is without prejudice”); Greenwood v.

Tillamook Country Smoker, Inc., 857 S.W.2d 654, 656 (Tex. App.—Houston [1st Dist.] 1993, no

writ) (concerning dismissal on jurisdictional grounds and stating that “[b]ecause the order does

not state the case is dismissed with prejudice, it is presumed the dismissal is without prejudice”);

see also TIC, 463 S.W.3d at 76 (stating “the trial court has discretion to determine whether a

dismissal should be with or without prejudice” under section 150.002 and in “exercising this

discretion, a trial court cannot act ‘in an arbitrary or unreasonable manner,’ and should consider

the ‘broader purposes’ of the statute” (quoting CTL/Thompson Tex., L.L.C. v. Starwood




                                               –11–
Homeowner’s Ass’n, Inc., 390 S.W.3d 299, 301 (Tex. 2013) (per curiam))). As a result, we

conclude that the order is a dismissal without prejudice.

                                          CONCLUSION

       We conclude that the trial court did not abuse its discretion in dismissing appellant’s

claims against appellee. As a result, we affirm the judgment of the trial court.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE


150863F.P05




                                               –12–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

EMERALD WACO INVESTMENTS,                            On Appeal from the 101st Judicial District
LTD., Appellant                                      Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-15-04276.
No. 05-15-00863-CV         V.                        Opinion delivered by Justice Lang-Miers,
                                                     Justices Evans and Brown participating.
DAVID RANDOLPH PETREE, RPLS,
Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

         It is ORDERED that appellee DAVID RANDOLPH PETREE, RPLS, recover his costs
of this appeal from appellant EMERALD WACO INVESTMENTS, LTD.


Judgment entered July 25, 2016.




                                              –13–